           Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :

      v.                                 :             No. 17-390

EDWIN PAWLOWSKI                          :
SCOTT ALLINSON

        GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
     TO COMPEL POST-CONVICTION DISCOVERY/BRADY MATERIAL

      The United States of America, by and through Jennifer Arbittier Williams, First

Assistant United States Attorney for the Eastern District of Pennsylvania, and Michelle L.

Morgan and Anthony J. Wzorek, Assistant United States Attorneys for the District,

hereby responds to defendant’s motion to compel post-conviction discovery/Brady

material (D.E. #237). The motion is frivolous and should be denied.

I.    BACKGROUND

      Defendant Edwin Pawlowski, the then-Mayor of Allentown, Pennsylvania,

engaged in an extensive pay-to-play conspiracy in which he solicited and accepted

campaign contributions in exchange for contracts and other assistance from the City of

Allentown. He also conspired to defraud companies bidding on City of Allentown

contracts by misrepresenting to them that the city contracting process would be fair and

equitable. When confronted by the FBI in July 2015, Pawlowski lied about his actions.

      On March 1, 2018, after a six-week trial, a federal jury convicted Pawlowski of

one count of conspiracy to commit wire fraud, honest services mail fraud, honest services


                                          -1-
           Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 2 of 11



wire fraud, bribery, and Travel Act bribery, in violation of 18 U.S.C. § 371; eleven

counts of bribery/soliciting, in violation of 18 U.S.C. § 666(a)(1)(b); two counts of

attempted Hobbs Act extortion, in violation of 18 U.S.C. § 1951; six counts of mail fraud,

in violation of 18 U.S.C. § 1341; nine counts of wire fraud, in violation of 18 U.S.C.

§ 1343; two counts of honest services mail fraud, in violation of 18 U.S.C. §§ 1341,

1346; six counts of honest services wire fraud, in violation of 18 U.S.C. §§ 1343, 1346;

three counts of Travel Act bribery, in violation of 18 U.S.C. § 1952(a)(3); and seven

counts of material false statements to the FBI, in violation of 18 U.S.C. § 1001. 1

       The defendant remained on bail pending sentencing. In its sentencing

memorandum, the government moved for remand upon imposition of sentence. Then, on

October 22, 2018, the day prior to sentencing, the defendant filed the instant motion,

alleging that the government had failed to turn over certain evidence during discovery.

       The government immediately responded and provided the defendant with a

discovery spreadsheet and other documentation reflecting that the requested items either

had been disclosed to the defendant or were not in the government’s possession. The

defendant did not press his motion, and the Court proceeded to sentencing on October 23,

2018. Pawlowski was sentenced to a term of imprisonment of 180 months and

immediately remanded into custody. He then presented a motion to the Court seeking




       1
        Post-conviction, the district court granted a defense motion under Rule 29 on two
counts of bribery-soliciting and two counts of Hobbs Act extortion. The government
moved to dismiss three counts of wire fraud and two counts of honest services wire fraud.
The defendant ultimately was sentenced on 38 counts of conviction.

                                           -2-
          Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 3 of 11



bail pending appeal, which was denied. The defendant then filed an appeal of his

conviction and sentence, and moved in the Third Circuit for bail pending resolution of the

appeal.

       Defendant Allinson, whose case is pending before the Third Circuit, moved to stay

that proceeding and relatedly moved in this Court to join in the instant motion. This

Court granted that request. The Third Circuit has yet to rule on the motion to stay.

II.    DISCUSSION

       A. Legal Standard.

       Under Brady v. Maryland, 373 U.S. 83, 87 (1963), the government is required to

disclose evidence that is favorable to the accused and material either to guilt or

punishment. To establish a due process violation under Brady, a defendant must make

three showings: “(1) evidence was suppressed; (2) the suppressed evidence was favorable

to the defense; and (3) the suppressed evidence was material either to guilt or to

punishment.” United States v. Pelullo, 399 F.3d 197, 209 (3d Cir. 2005). Evidence is

material if there is a reasonable probability that the evidence in question would affect the

outcome of the trial. See Kyles v. Whitley, 514 U.S. 419, 433-37 (1995) (framing the

inquiry as whether “there is a reasonable probability that if this evidence, viewed

collectively, had been turned *63 over to the defense, the outcome would have been

different.”). The “mere possibility” that an item of undisclosed information might have

helped the defense, or might have affected the outcome of the trial, does not establish

“materiality” in the constitutional sense. See United States v. Agurs, 427 U.S. 97, 109-10



                                           -3-
         Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 4 of 11



(1976). Rather, “[a] reasonable probability [amounts to] a probability sufficient to

undermine confidence in the outcome.” United States v. Perdomo, 929 F.2d 967, 971 (3d

Cir. 1991), quoting United States v. Bagley, 473 U.S. 667 (1985). Georgiou's arguments

fail every prong of the Brady standard.

       B. The Discovery Requested by the Defendant Either Was Produced Prior to
          Trial or Was Not in the Government’s Possession, Custody or Control.

       Given that all of the items requested by the defendant were either produced or

made available prior to trial, or were not in the government’s possession, custody or

control because the government did not obtain them, the defendant’s motion is frivolous.

The defendant clearly recognized its frivolity by proceeding to sentencing without

pressing the motion. At best, this motion was a media stunt designed to shift the public’s

focus on the literal eve of sentencing, and at worst, a thinly-veiled, failed attempt to keep

the defendant home for the holidays.

       The defendant blithely cites to Brady in a purely inflammatory manner without

drawing any connection between the items he seeks and the standard set forth above.

Indeed, the defendant cannot even meet the threshold requirement to credibly establish

that any evidence was withheld, as set forth in detail below. In essence, the defendant is

asserting that the government should have obtained additional evidence that the

government opted not to pursue, and that was equally available to the defense via

subpoena. The defendant has no basis to assert in hindsight how the government should

have investigated its case, and his claim is meritless.

       The defendant seeks five categories of items, which are addressed in turn below.


                                            -4-
 Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 5 of 11



1. “All files” from the home computers of Mike Fleck, Allison Fleck, and

   Sam Ruchlewicz. The FBI seized and imaged Alison Fleck’s personal tablet,

   Mike Fleck’s personal laptop computer, and Sam Ruchlewicz’s personal laptop

   computer. All of this content was produced and is referenced in forensic

   reports of the Regional Computer Forensic Laboratory (“RCFL”), including a

   Microsoft Excel spreadsheet detailing discovery that was produced (which was

   provided to the defense), an RCFL Report of Examination produced at RCFL-

   Report-000001-000008 dated June 1, 2016, an FBI-1087 dated November 12,

   2015, and/or an FBI-1087 dated December 2, 2015. As referenced in the

   documents, the personal desktop computer of Mike Fleck was seized but not

   examined, as it was not utilized for work, and in the government’s view,

   unlikely to contain relevant information. In any event, it was available to the

   defendant for inspection upon request. Further, the defendant acknowledges

   that these items were discussed in text messages that the government produced,

   so he cannot credibly claim that the government was withholding evidence of

   their existence.

2. “All records” and “files from all computer servers” from H Street

   Strategies. Five boxes of paper records were scanned and produced, and

   numerous electronic documents were downloaded and produced, which are

   detailed on the Excel spreadsheet referenced above. Further, the defendant

   acknowledges that these items were discussed in text messages that the



                                   -5-
 Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 6 of 11



   government produced, so he cannot credibly claim that the government was

   withholding evidence of their existence.

3. “Weekly reports and schedules” submitted to the FBI from Ruchlewicz.

   Ruchlewicz’s calendars spanning from September 3, 2014, through April 30,

   2015, were produced and are detailed on the Excel spreadsheet, referenced at

   FBI-CHS-63803. All FBI-1023 forms were produced reflecting contact

   between Confidential Human Source (“CHS”) Ruchlewicz and the FBI. Thus,

   the claims that the defense “never received” this information, Mot. at 2, is

   inaccurate. In addition, the government voluntarily produced all agent rough

   notes for the entire case, which it was not required to do. Finally, the

   defendant acknowledges that these items were discussed in text messages that

   the government produced, so he cannot credibly claim that the government was

   withholding evidence of their existence.

4. Text messages from (xxx)xxx-4376. The government does not recognize this

   number, which may have been an old number significantly pre-dating the

   investigation. Records for this number could have been subpoenaed by the

   defense.

   Text messages from (xxx)xxx-6032. The utilization of this number post-dated

   the time frame of the investigation and records for it were not obtained by the

   government. Records for this number could have been subpoenaed by the

   defense.



                                    -6-
Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 7 of 11



 Email accounts. The government produced a federal search warrant dated July

 17, 2014 for the Google drive entitled “7pointsconsulting” and the related

 email accounts, including those for sam@ and mfleck@, along with the

 content obtained. All other emails in the government’s possession to, from or

 cc: to any of the below email addresses were produced. Indeed, as indicated

 below, the discovery was rife with emails to and from the domains

 hamiltondevelopmentpartners.com, hstreetstrategies.com, and

 7pointsconsulting.com. The government was not required to subpoena

 accounts from which it did not desire additional information. These records

 could have been subpoenaed by the defendant.

    • Sam.ruchlewicz@gmail.com This address is referenced in discovery

       approximately 52 times. Thus, the defendant had the opportunity to

       cross-examine on this information. The government did not subpoena or

       search this account, but the defendant could have subpoenaed additional

       information from this account if he so desired.

    • Mpfleck1313@gmail.com This address is referenced in discovery

       approximately 88 times. Thus, the defendant had the opportunity to

       cross-examine on this information. The government did not subpoena or

       search this account, but the defendant could have subpoenaed additional

       information from this account if he so desired.




                                -7-
Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 8 of 11



    • mfleck@hamiltondevelopmentpartners.com This address is

       referenced in discovery approximately 1144 times. Thus, the defendant

       had the opportunity to cross-examine on this information. The defendant

       could have subpoenaed additional information from this account if he so

       desired.

    • sam@hamiltondevelopmentpartners.com This address is referenced

       in discovery approximately 3227 times. Thus, the defendant had the

       opportunity to cross-examine on this information. The defendant could

       have subpoenaed additional information from this account if he so

       desired.

    • afleck@hstreetstrategies.com This address is referenced in discovery

       approximately 181 times. Thus, the defendant had the opportunity to

       cross-examine on this information. The defendant could have

       subpoenaed additional information from this account if he so desired.

    • mfleck@hstreetstrategies.com This address is referenced in discovery

       approximately 2476 times. Thus, the defendant had the opportunity to

       cross-examine on this information. The defendant could have

       subpoenaed additional information from this account if he so desired.

    • sam@hstreetstrategies.com This address is referenced in discovery

       approximately 52 times. Thus, the defendant had the opportunity to




                               -8-
 Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 9 of 11



         cross-examine on this information. The defendant could have

         subpoenaed additional information from this account if he so desired.

      • sam@7pointsconsulting.com This address is referenced in discovery

         approximately 5721 times. As indicated above, the government

         provided returns from the search warrant on this account. Thus, the

         defendant had the opportunity to cross-examine on this information. The

         defendant could have subpoenaed additional information from this

         account if he so desired.

      • mike@7pointsconsulting.com This address is referenced in discovery

         approximately 153 times. As indicated above, the government provided

         returns from the search warrant on this account. Thus, the defendant had

         the opportunity to cross-examine on this information. The defendant

         could have subpoenaed additional information this account if he so

         desired.

      • Alison@7pointsconsulting.com This address is referenced in

         discovery approximately 32 times. Thus, the defendant had the

         opportunity to cross-examine on this information. The government did

         not subpoena or search this account, but the defendant could have

         subpoenaed additional information from this account if he so desired.

5. “All documents” from Francis Dougherty’s personal computer(s). Mr.

   Dougherty’s work cellular phone and computer were imaged and content was



                                     -9-
        Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 10 of 11



          produced, as indicated in the above-referenced documents. His Yahoo email

          content also was produced following a consent search. His personal computer

          was not seized, as his home was not searched, and there was no evidence that

          he used a home computer to further the charged conduct. Defendant could

          have subpoenaed this item if he so desired.

       In sum, the defendant is conducting a post-trial fishing expedition which he could

have concluded prior to trial, as all of the evidence was at his disposal. To the extent the

government did not possess the items in question, the defendant could easily have

subpoenaed these items on his own. The government was not required to obtain

additional information that it believed had no evidentiary value.

III.   CONCLUSION

       For the reasons set forth above, the defendant’s motion to compel post-conviction

discovery/Brady material should be denied.

                                           Respectfully submitted,

                                           JENNIFER ARBITTIER WILLIAMS
                                           First Assistant United States Attorney


                                           /s Michelle L. Morgan
                                           MICHELLE L. MORGAN
                                           ANTHONY J. WZOREK
                                           Assistant United States Attorneys




                                           -10-
       Case 5:17-cr-00390-JS Document 252 Filed 11/14/18 Page 11 of 11



                            CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User identified

below through the Electronic Case Filing (ECF) system:


                    Jack McMahon, Esq.
                    139 North Croskey Street
                    Philadelphia, PA 19103

                    William J. Winning, Esq.
                    Megan Susan Scheib, Esq.
                    Cozen and O’Connor
                    1650 Market Street
                    Suite 2800
                    Philadelphia, PA 19103




                                         /s Michelle L. Morgan
                                         MICHELLE L. MORGAN
                                         Assistant United States Attorney


DATED: November 14, 2018.
